EXECUTION VERSION
AMENDED AND RESTATED
CONTRIBUTION, ASSIGNMENT AND ASSUMPTION AGREEMENT
          This AMENDED AND RESTATED CONTRIBUTION, ASSIGNMENT AND ASSUMPTION
AGREEMENT (this “Agreement”), dated as of October 13, 2009, by and between
Revlon, Inc., a Delaware corporation (the “Company”), and MacAndrews & Forbes
Holdings Inc., a Delaware corporation (“MacAndrews & Forbes,” and together with
the Company, the “parties”) amends and restates the CONTRIBUTION, ASSIGNMENT AND
ASSUMPTION AGREEMENT, dated as of October 8, 2009, by and between Company and
MacAndrews & Forbes.
W I T N E S S E T H
          WHEREAS, MacAndrews & Forbes and Revlon Consumer Products Corporation,
a Delaware corporation and the Company’s wholly-owned operating subsidiary
(“RCPC”), are parties to that certain Senior Subordinated Term Loan Agreement,
dated as of January 30, 2008 (as amended by Amendment No. 1 thereto, dated as of
November 14, 2008, Amended and Restated Amendment No. 2 thereto, dated as of
September 23, 2009 and as it may be further amended, supplemented or otherwise
modified from time to time, the “Senior Subordinated Term Loan Agreement”);
          WHEREAS, the Company’s Board of Directors has authorized, and the
Company has consummated, an exchange offer, on the terms and subject to the
conditions set forth in the Schedule TO filed by the Company with the United
States Securities and Exchange Commission on August 10, 2009 (as amended on
August 11, 2009, August 19, 2009, August 27, 2009, September 3, 2009,
September 11, 2009, September 18, 2009, September 24, 2009 and October 8, 2009)
(the “Exchange Offer”), pursuant to which each share of the Company’s Class A
common stock, $0.01 par value (the “Class A Common Stock”), held by the
Company’s stockholders was exchangeable for one share of the Company’s Series A
preferred stock of the Company, par value $0.01 per share (the “Series A
Preferred Stock”);
          WHEREAS, pursuant to Section 1 of that certain Contribution and
Stockholder Agreement, dated as of August 9, 2009, by and between the Company
and MacAndrews & Forbes (as amended by Amendment No. 1 thereto, dated as of
September 23, 2009 and as it may be further amended, supplemented or otherwise
modified from time to time, the “Contribution Agreement”), MacAndrews & Forbes
agreed to contribute to the Company, effective upon the consummation of the
Exchange Offer, $5.21 of the principal amount of the loan under the Senior
Subordinated Term Loan Agreement, for each share of Class A Common Stock
exchanged in the Exchange Offer (provided that MacAndrews & Forbes shall not
contribute more than $105.43 million of the outstanding principal amount of the
loan under the Senior Subordinated Term Loan Agreement); and
          WHEREAS, approximately 9,336,905 shares of Class A Common Stock were
exchanged in the Exchange Offer, including 4,512 shares delivered pursuant to
guaranteed delivery procedures.
          NOW, THEREFORE, in consideration of the premises and for other good
and

 



--------------------------------------------------------------------------------



 



valuable consideration given to each party hereto, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
          1. Contribution and Assignment. Effective as of October 8, 2009, on
the terms and subject to the conditions set forth herein, MacAndrews & Forbes
does hereby contribute, assign and convey to the Company all of MacAndrews &
Forbes’ right, title and interest in its capacity as Lender in and to, and all
of MacAndrews & Forbes’ rights, obligations, duties and interests as Lender
under the Senior Subordinated Term Loan Agreement, with respect to
$48,645,275.05 of the principal amount of the Loan (as defined under the Senior
Subordinated Term Loan Agreement) (the “Contributed Loan”)).
          2. Acceptance and Assumption. Effective as of October 8, 2009, on the
terms and subject to the conditions set forth herein, the Company does hereby
accept and assume all of MacAndrews & Forbes’ right, title and interest in and
to the Contributed Loan and assume all rights, obligations, duties and interests
of MacAndrews & Forbes relating thereto under the Senior Subordinated Term Loan
Agreement.
          3. Further Assurances. From time to time at or after the effective
date of this Agreement, each of the parties to this Agreement shall cooperate
and use its reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws to consummate and make effective the transactions contemplated
hereby.
          4. Notices. All notices, consents, requests and demands to or upon the
respective parties hereto to be effective shall be in writing and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or three Business Days after being deposited in the
mail, certified mail, return receipt requested, postage prepaid, or, in the case
of telecopy or electronic mail notice, when sent and receipt has been confirmed,
addressed as follows (or to such other address as may be hereafter notified by
any of the respective parties hereto):

                  If to the Company, to:
 
                    Revlon, Inc.         237 Park Avenue         New York, NY
10017
 
      Telecopy:   (212) 527-5693
 
      Attention:   Robert K. Kretzman, Esq.
 
          Executive Vice President, Chief Legal Officer
 
          and General Counsel

-2-



--------------------------------------------------------------------------------



 



             
 
                with copies (which shall not constitute notice) to:
 
                    Skadden, Arps, Slate, Meagher & Flom LLP         Four Times
Square         New York, NY 10036
 
      Telecopy:   (212) 735-2000
 
      Attention:   Franklin M. Gittes, Esq.
 
          Alan C. Myers, Esq.
 
                If to MacAndrews & Forbes, to:
 
                    MacAndrews & Forbes Holdings, Inc.         35 East 62 Street
        New York, NY 10065
 
      Telecopy:   (212) 572-8439
 
      Attention:   Barry F. Schwartz
 
          Executive Vice Chairman
 
                with a copy (which shall not constitute notice) to:
 
                    Wachtell, Lipton, Rosen & Katz         51 West 52nd Street  
      New York, NY 10025
 
      Telecopy:   (212) 403-2000
 
      Attention:   Adam O. Emmerich, Esq.
 
          Trevor S. Norwitz, Esq.

          5. Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by facsimile
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
          6. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          7. GOVERNING LAWS. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          8. Submission To Jurisdiction; Waivers. Each of the Company and
MacAndrews & Forbes hereby irrevocably and unconditionally:

  (a)   submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of the Courts of
the State of New York, the courts of the United States of America for the
Southern District of New

-3-



--------------------------------------------------------------------------------



 



      York, and appellate courts from any thereof;     (b)   consents that any
such action or proceeding may be brought in such courts and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;     (c)   agrees
that service of process in any such action or proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the other party at its address set
forth in Section 4 hereof or at such other address of which such party shall
have been notified pursuant thereto;     (d)   agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law or shall limit the right to sue in any other jurisdiction; and     (e)  
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

              9. WAIVERS OF JURY TRIAL. THE COMPANY AND MACANDREWS & FORBES
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.
[REST OF PAGE INTENTIONALLY LEFT BLANK]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            REVLON, INC.
      By:   /s/ Robert K. Kretzman         Name:   Robert K. Kretzman       
Title:   Executive Vice President, Human Resources, Chief Legal Officer and
General Counsel        MACANDREWS & FORBES HOLDINGS INC.
      By:   /s/ Barry F. Schwartz         Name:   Barry F. Schwartz       
Title:   Executive Vice Chairman     

